Citation Nr: 1759511	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral ulnar neuropathy, to include as secondary to a service-connected right shoulder sprain and service-connected left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran currently has bilateral ulnar neuropathy that manifested during his military service.


CONCLUSION OF LAW

Bilateral ulnar neuropathy was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In considering the evidence of record under the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for bilateral neuropathy.

During his military service in August 2007, the Veteran sought treatment with a private physician, Dr. C. (initials used to protect privacy), at which time he reported symptoms and a history of tendonitis and shoulder tendonitis.  He later retired from military service in October 2007, and during that same month, he told Dr. C. that he had left shoulder pain that radiated down his arm and tingling in his hand.  Private medical records dated in November 2007 also note left shoulder and elbow pain.  

In December 2007, it was noted that the Veteran had no improvement to his left elbow ulnar nerve, experienced increased pain with no relief, and had tingling in his little and ring fingers. 

Moreover, less than a year after his retirement from service, the Veteran sought treatment again for his ulnar nerve symptoms.  See January 2008 private medical record (numbness ulnar distribution left hand, occasionally right hand).  In February 2009, Dr. C. indicated that the Veteran had moderately severe right elbow pain that had begun gradually two years earlier.  

Dr. J. also evaluated the Veteran in September 2010 and noted that the evaluation was suspicious for ulnar neuropathy with a several year history of paresthesia.  In November 2010, diagnostic testing revealed ulnar neuropathy bilaterally, and in February 2011 and July 2011, the Veteran underwent surgeries for his right and left ulnar neuropathy at the elbows, respectively.  

In a May 2013 private medical records, Dr. A. indicated that the Veteran's paresthesia was persistent and was accompanied by soreness and discomfort radiating down his elbow to his hand.  He has continued to receive treatment for the disorder.  See e.g. June 2017 letter from Dr. C.

The Veteran was afforded a VA examination in April 2014 in connection with his claim.  He told the examiner that he noticed numbness and tingling in his pinky fingers starting around 2006 and that he was diagnosed with ulnar nerve compression in the elbows around 2009.  Nevertheless, the examiner opined that the Veteran's condition was less likely as not caused by or a result of his shoulder tendonitis and sprain.  In so doing, he noted that the Veteran's ulnar nerve condition is due to compression of the ulnar never in the cubital tunnel in the elbow and that there is insufficient evidence to suggest a causal relationship because the shoulders and ulnar nerves.  However, the examiner did not address whether there was any direct relationship between the Veteran's current disorder and his symptomatology in service; he only addressed the secondary theory of entitlement.

Based on the lay and medical evidence, the Board finds that the Veteran's bilateral neuropathy manifested in service.  See e.g. October 2007 private medical record; April 2014 VA examination report; June 2017 hearing transcript.  The Veteran is competent to report as to the observable symptoms he experiences, such as pain and tingling, and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, there is no reason to doubt the credibility of his lay assertions. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

For these reasons, the Board finds that the Veteran's bilateral neuropathy manifested in service.  Accordingly, service connection is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to service connection for bilateral ulnar neuropathy is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


